Riddick, J., (after stating the facts). This is an action upon a bail bond given for the appearance of the defendant A. E. Bailey before the mayor of Malvern. The act of the defendant which the plaintiff relies upon to show a forfeiture of the bond occurred after the trial in the mayor’s court, and after the defendant had taken an appeal to the circuit court from the judgment of the mayor, and after he had executed and filed an appeal bond in due form, which had been approved by the mayor, and against which no objection is urged. The main question presented is whether the execution and approval of the appeal bond did not supersede the bail bond given for the appearance before the mayor, and relieve the sureties on that bond from any further liability on account of the acts of the defendant, so far as that bond was concerned. The object and purpose of the law in allowing the defendant to give the appeal bond superseding the judgment of the justice or mayor was, we think, not only to supersede the collection of that judgment, but also to permit the defendant to remain at large during the pendency of his appeal, and to secure his presence in the circuit court on the trial there. If he had not executed the appeal bond, the judgment of the mayor would not have been superseded, and he would no doubt have been taken in custody in execution of the judgment, as he was present there at the trial. But he took an appeal, and gave the bond which the statute provides shall act as a supersedeas of the judgment of the mayor. He was, by virtue of this bond, entitled to remain at large pending his appeal; and the sureties on his former bond had no further power to take him in custody or surrender him, for the reason that the object and purposes for which their bond had been given had been atttained, and the bond was therefore, as we think, functus officio. After the appeal bond was executed, the sureties on the former bail bond lost their authority over him, and their liability ended with their control. The dismissal of the appeal, though it left the judgment of the mayor in full force, did not operate to revive the defunct bail bond. If the defendant had failed to appear in the circuit court, the sureties on his appeal bond might have been held liable. As he appeared in that court, and was there when his appeal was dismissed, he could have been placed in custody by the court, and turned over to the town authorities in execution of the mayor’s judgment, for which he is still liable. While this judgment may still be enforced against him, we think the court'erred in rendering judgment on the bail bond, upon which, as before stated, we think he is no longer liable. For the reasons stated, that judgment is reversed, and the action dismissed.